DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertola U.S. Patent No. 5,222,591.
Claim 1, Bertola teaches a rotating drum Fig. 1 for infeeding material by gravity to its interior Abstract comprising: a static shell (2) comprising an inlet (of 2) configured to enable the inlet of the material into the rotating drum to be carried out C1 L
25-30; and a rotating shell (4); and a first helical blade (1) arranged inside said rotating shell (4) and at least partially inside the static shell 2, wherein the first helical blade (1) is configured to rotate together with the rotating shell (4) C3 L5-45.

Claim 3, Bertola teaches the rotating shell (4) is concentric to the static shell (2) Fig. 2.
Claim 8, Bertola teaches the radius of the static shell (2) with respect to the radius of the rotating shell (4) has a relationship comprised in the interval Fig. 1.
Claim 9, Bertola teaches the inlet (of 2) of the static shell (2) is arranged in the upper portion of said static shell (2) C1 L
25-30.
Claim 11, Bertola teaches the first helical blade (1) is arranged at least partially in correspondence with the inlet (of 2) of the static shell (2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertola U.S. Patent No. 5,222,591 in view of Crosby U.S. Patent No. 5,052,858.
Claims 4 and 12-13, Bertola teaches helical 1 arranged externally to said rotating shell (4) but does not teach as Crosby teaches a second helical blade (26), wherein the second helical blade (526) is configured to rotate together with the rotating shell (2). It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claim 5, Bertola does not teach as Crosby teaches the second helical blade (26) of the rotating shell (2) is arranged between the rotating shell (2) and the static shell (19) Fig. 3. It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claims 6 and 14, Bertola does not teach as Crosby teaches the second helical blade (26) of the rotating shell (2) is oriented inversely to the first helical blade (25) Fig. 3. It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claims 7 and 15-16, Bertola teaches both the static shell (2) and the rotating shell (4) are cylindrical.
Claim 10, Bertola does not teach as Crosby teaches the static shell (19) comprises a cover (at 4) configured to prevent the outlet 4 of material that, after falling inside the static shell (19) through the inlet (3), is infed through the first helical blade (25) to the rotating shell (2). It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS